USCA11 Case: 21-12375      Date Filed: 12/30/2021   Page: 1 of 2




                                           [DO NOT PUBLISH]

                            In the

         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 21-12375
                   Non-Argument Calendar
                   ____________________


UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ANTHONY J. THOMAS, JR.,


                                          Defendant- Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Middle District of Alabama
          D.C. Docket No. 2:20-cr-00020-ECM-SRW-1
                   ____________________
USCA11 Case: 21-12375       Date Filed: 12/30/2021   Page: 2 of 2




2                     Opinion of the Court               21-12375



Before JILL PRYOR, BRANCH, and BLACK, Circuit Judges.
PER CURIAM:

       The Government’s motion to dismiss this appeal pursuant
to the appeal waiver in Appellant’s plea agreement is
GRANTED. See United States v. Bushert, 997 F.2d 1343,
1350-51 (11th Cir. 1993) (sentence appeal waiver will be en-
forced if it was made knowingly and voluntarily); United States
v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (waiver
of the right to appeal includes waiver of the right to appeal dif-
ficult or debatable legal issues or even blatant error).